[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 25, 2007
                               No. 06-13560                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 06-60011-CR-JIC

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                    versus

MARCARIOUS FAUGUES,

                                                   Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 25, 2007)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:

     Robin Farnsworth, counsel for Marcarious Faugues, in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Faugues’s conviction and

sentence are AFFIRMED.




                                          2